Citation Nr: 1040235	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  09-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a compensable evaluation for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) located in Winston-
Salem, North Carolina that denied the Veteran's claim of 
entitlement to a compensable evaluation for bilateral pes planus. 

In August 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
proceeding has been associated with the claims file.

The issue of entitlement to an evaluation in excess of 10 percent 
for bilateral pes planus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral pes planus more closely approximates a 
disability picture of at least moderate symptomatology.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent disabling for 
bilateral pes planus have been met.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is granting an increased evaluation of 10 percent for 
the Veteran's bilateral pes planus, as explained below.  The 
Board is also remanding the issue of entitlement to an evaluation 
in excess of 10 percent for further development.  As such, the 
Board finds that any error under the VCAA with regard to the 
Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2010).

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5276 provides a noncompensable rating for 
unilateral or bilateral pes planus (flatfoot) that is mild, with 
symptoms relieved by a built-up shoe or arch support.  See 38 
C.F.R. § 4.71a (2010).  Moderate disability, whether bilateral or 
unilateral, with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo Achillis, pain on manipulation 
and use of the feet, will be rated as 10 percent disabling.  
Severe bilateral disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, characteristic 
callosities, will be rated as 30 percent disabling.  Pronounced 
bilateral disability (with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not improved 
by orthopedic shoes or appliances) will be rated as 50 percent 
disabling.

The words "moderate," "severe," "pronounced" and "marked" 
are not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2010).  The Board notes that "moderate" is 
generally defined as "tending toward the mean or average amount 
or dimension."  See Merriam-Webster's Collegiate Dictionary, 798 
(11th 2003).  "Severe" is generally defined as "of a great 
degree: serious."  Id. at 1140. 

The Veteran's bilateral pes planus is assigned a noncompensable 
rating under Diagnostic Code 5276 based on "mild" disability.  
See 38 C.F.R. § 4.71a (2010).  The Veteran seeks an increased 
evaluation.

VA treatment records dated January 2008 to October 2008 reflect 
that the Veteran has been followed at the VA medical center, 
including by a VA podiatrist, for his bilateral pes planus 
disability.  These records show that the Veteran complained of 
pain in the arch of his feet after prolonged standing, and that 
he was fitted with custom orthotics.

A November 2008 VA examination report reflects that the examiner 
noted that recent VA podiatry records showed the Veteran had been 
experiencing pain along the arches of his feet bilaterally with 
prolonged standing and that he had been provided orthotics.  The 
Veteran reported functional limitations of being able to stand up 
for an hour.  He also reported plantar discomfort with standing 
or walking, and mild to moderate improvement of symptoms with 
arch support orthotics in both shoes.  The examiner noted 
objective findings on examination of no arch on weight bearing as 
well as mild pronation.  No painful motion, swelling, tenderness, 
instability, weakness, hammertoes, hallux valgus or rigidus, 
malunion or nonunion of the tarsal or metatarsal joint, forefoot 
or midfoot malalignment, pain on manipulation, or atrophy were 
noted on examination bilaterally, and the Achilles alignment was 
noted as normal bilaterally with and without weight bearing.  
Radiological reports reflect impressions of "mild to moderate 
degree of pes planus" bilaterally.  The examiner opined that the 
Veteran's pes planus had no significant effect on his 
occupational functioning, and noted "no work limitations due to 
bilateral pes planus."

The Board notes that the Veteran testified at the August 2010 
Travel Board hearing that his bilateral pes planus worsened since 
the November 2008 VA examination.  See Transcript at 3 and 6, 11-
12.  At the hearing, the Veteran reported that he was 
experiencing pain in his feet whether standing or sitting, see 
id. at 3, that he had to resign from his position as a prison 
guard due to his pes planus, although he did report self-
employment 40 hours per week, see id. at 4 and 8, and he reported 
that he was no longer able to engage in certain recreational 
activities, see id. at 5.  

In light of the above lay statements made by the Veteran 
regarding his symptomatology as well as the findings on VA 
examination in November 2008, the Board finds that the Veteran's 
bilateral pes planus is manifested by a disability picture that 
more closely approximates that of moderate symptomatology.  As 
such, a 10 percent disability rating is warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2010).  To this extent, the 
Veteran's claim is granted.  

As noted above, the issue of entitlement to an evaluation in 
excess of 10 percent is being REMANDED, and will be discussed in 
greater detail below.


ORDER

Entitlement to an evaluation of 10 percent disabling for 
bilateral pes planus is granted, subject to the laws and 
regulations governing the payment of monetary awards.


REMAND

As noted above, the Board has increased the disability evaluation 
for the Veteran's bilateral pes planus from a noncompensable 
evaluation to 10 percent disabling.  The severity of the 
Veteran's bilateral pes planus, however, has not been evaluated 
by a VA examiner since the November 2008 VA examination, and the 
Veteran testified at the August 2010 Board hearing that his 
symptoms worsened since this last VA examination.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
a veteran is entitled to a new VA examination where there is 
evidence, including his statements, that the disability has 
worsened since the last VA examination.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
The Court has also held that VA's statutory duty to assist the 
Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  Based thereon, the Board finds that 
a remand is necessary so that the Veteran may be afforded a new 
VA examination to ascertain the current severity of his bilateral 
pes planus disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's 
recent VA treatment records dated from May 
2006 to December 2007, and from October 2008 
to present, and associate them with the 
claims file.  If these records are found to 
be unavailable, this should be noted in the 
claims file.

2.  After the above development has been 
completed, schedule the Veteran for a new VA 
examination to determine the severity of his 
service-connected bilateral pes planus.  The 
claims folders must be thoroughly reviewed by 
the examiner in connection with the 
examination, and a complete history should be 
elicited directly from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted. All findings 
should be reported in detail.  

The examiner should provide an opinion as to 
the effect of the Veteran's bilateral pes 
planus on his employment.

Also please ask the examiner to note whether 
the Veteran's bilateral pes planus is 
manifested by any of the following symptoms:

(a)	Marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo Achillis on manipulation, not 
improved by orthopedic shoes or 
appliances; 
(b)	Objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities; 
(c)	Weight-bearing line over or medial to 
great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.

3.  Then, readjudicate the Veteran's claim.  
If his claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran and 
his representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


